 1                                                               Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9 KING COUNTY, a Washington municipal
   corporation,                                       No.: 2:14-cv-01957 BJR
10
                              Plaintiff,              STIPULATED MOTION AND ORDER
11                                                    OF DISMISSAL WITH PREJUDICE
           v.
12                                                    Note on Motion Calendar: December 13,
   TRAVELERS INDEMNITY COMPANY;                       2019
13 et al.,

14                                  Defendants.

15

16          Pursuant to F.R.C.P. 41(a)(1)(A)(ii), and following the Court’s Order Granting

17 Hartford’s Sealed Motion for Order Approving Settlement, Barring Claims, and Dismissing

18 Cross-Claims Against Hartford (Dkt. 855), plaintiff, King County, and defendants, First State

19 Insurance Company, Hartford Accident and Indemnity Company, New England Insurance

20 Company, New England Reinsurance Corporation, and Twin City Fire Insurance Company

21 (collectively “Hartford”), acting by and through their respective undersigned counsel of

22 record, hereby stipulate that all claims and defenses by and between King County and

23 Hartford in the above-captioned matter are dismissed with prejudice, and without an award of

24 fees, costs, or expenses to either party.

25

26

     STIPULATED MOTION AND ORDER OF                                        K&L GATES LLP
                                                                     925 FOURTH AVENUE, SUITE 2900
     DISMISSAL WITH PREJUDICE - 1                                        SEATTLE, WA 98104-1158
                                                                        TELEPHONE: +1 206 623 7580
     NO.: 2:14-CV-01957                                                 FACSIMILE: +1 206 623 7022
 1          This stipulation does not affect the remaining claims of King County in its Fourth

 2 Amended Complaint against any other defendant or under any other defendant’s policies at

 3 issue.

 4
            AGREED AND STIPULATED.
 5
            RESPECTFULLY SUBMITTED this 13th day of December, 2019.
 6
                                                 By /s/ John C. Bjorkman
 7
                                                   John C. Bjorkman, WSBA #13426
 8                                                 K&L Gates LLP
                                                   925 Fourth Avenue, Suite 2900
 9                                                 Seattle, Washington 98104
                                                   Phone: (206) 623-7580
10                                                 Fax: (206) 623-7022
                                                   Email: john.bjorkman@klgates.com
11
                                                     Michael J. Lynch (admitted pro hac vice)
12                                                   Paul E. Del Vecchio (admitted pro hac vice)
                                                     Douglas J. Simmons (admitted pro hac vice)
13                                                   K&L Gates LLP
                                                     210 Sixth Avenue
14                                                   Pittsburgh, PA 15222
                                                     Telephone: (412) 355-6500
15                                                   Facsimile: (412) 355-6501
                                                     Email: michael.lynch@klgates.com
16                                                   Email: paul.delvecchio@klgates.com
                                                     Email: doug.simmons@klgates.com
17
                                                     Attorneys for King County
18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER OF                                         K&L GATES LLP
                                                                      925 FOURTH AVENUE, SUITE 2900
     DISMISSAL WITH PREJUDICE - 2                                         SEATTLE, WA 98104-1158
                                                                         TELEPHONE: +1 206 623 7580
     NO.: 2:14-CV-01957                                                  FACSIMILE: +1 206 623 7022
 1                                    By /s/ Curt H. Feig
                                         Curt H. Feig, WSBA # 19890
 2                                       Nicoll Black & Feig PLLC
                                         1325 Fourth Avenue, Suite 1650
 3                                       Seattle, Washington 98101
                                         Phone: 206.838.7543 Direct
 4                                       Facsimile: 206.838.7515
                                         Email: cfeig@nicollblack.com
 5
                                         Wayne S. Karbal
 6                                       Paul T. Parker
                                         Jocelyn Cornbleet
 7                                       Joseph J. Sarmiento
                                         Karbal, Cohen, Economou, Silk, Dunne
 8                                       LLC
                                         150 S. Wacker Drive, Suite 1700
 9                                       Chicago, IL 60606
                                         wkarbal@karballaw.com
10                                       pparker@karballaw.com
                                         jcornbleet@karballaw.com
11                                       jsarmiento@karballaw.com

12                                       Attorneys for Hartford Accident and
                                         Indemnity Company; New England Re-
13                                       Insurance Corporation; Twin City Fire
                                         Insurance Company; First State Insurance
14                                       Company; New England Insurance
                                         Company
15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER OF                           K&L GATES LLP
                                                        925 FOURTH AVENUE, SUITE 2900
     DISMISSAL WITH PREJUDICE - 3                           SEATTLE, WA 98104-1158
                                                           TELEPHONE: +1 206 623 7580
     NO.: 2:14-CV-01957                                    FACSIMILE: +1 206 623 7022
 1                                            ORDER

 2          Pursuant to F.R.C.P. 41(a)(1)(A)(ii), and following the Court’s Order Granting

 3 Hartford’s Sealed Motion for Order Approving Settlement, Barring Claims, and Dismissing

 4 Cross-Claims Against Hartford (Dkt. 855), all claims and defenses by and between plaintiff

 5 King County and defendants First State Insurance Company, Hartford Accident and

 6 Indemnity Company, New England Insurance Company, New England Reinsurance

 7 Corporation, and Twin City Fire Insurance Company in the above-captioned matter are

 8 dismissed with prejudice, and without an award of fees, costs, or expenses to either party.

 9          This Order does not affect the remaining claims of King County in its Fourth

10 Amended Complaint against any other defendant or under any other defendant’s policies at

11 issue.

12
            DATED this 18th day of December, 2019.
13

14

15

16
                                                        ABarbara Jacobs Rothstein
                                                         U.S. District Court Judge
17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER OF                                         K&L GATES LLP
                                                                      925 FOURTH AVENUE, SUITE 2900
     DISMISSAL WITH PREJUDICE - 4                                         SEATTLE, WA 98104-1158
                                                                         TELEPHONE: +1 206 623 7580
     NO.: 2:14-CV-01957                                                  FACSIMILE: +1 206 623 7022
